Citation Nr: 0424107	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1948 to April 
1964.  He died in February 2001.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for cause of the veteran's death.  In December 
2002, the Board, after receiving a timely appeal, denied the 
appellant's claim.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in December 2003, ordered that the case 
be remanded to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2003).  

In an October 2001 VA medical report, the examiner noted that 
the veteran had received treatment at Ellsworth Air Force 
Base prior to commencing treatment at a VA medical facility 
in 2000.  The Board notes that the record does not indicate 
that the RO has sought to obtain such records.  Further, it 
was additionally noted that the record does not contain any 
reports of clinical evaluation or treatment of the veteran 
between his discharge from service in 1964 until a 2000 
computer generated notation.  Any such available records 
would be useful to the proper adjudication of the appellant's 
claim.

 
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the appellant 
and request that she furnish the names, 
addresses, and dates of treatment and/or 
evaluation, for all medical providers 
from whom the veteran received treatment 
for his aortic stenosis since his 
retirement from service in 1964 until his 
death in 2001.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all clinical records 
referred to by the appellant, to include 
records from Ellsworth Air Force Base and 
the Minneapolis, Minnesota VA medical 
facility.

2.  If additional evidence is obtained, 
the RO should forward the veteran's 
claims file to an appropriate examiner 
for an opinion as to whether it is at 
least as likely as not that the veteran 
had a clinically demonstrated disorder of 
service origin which caused, hastened, or 
significantly contributed to the 
veteran's death.  In particular, the 
examiner should opine whether a heart 
murmur was demonstrated in service, and 
if so, whether it is at least as likely 
as not that such heart murmur, alone or 
in conjunction with other disabilities, 
caused, hastened, or significantly 
contributed to the veteran's death.

		3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
appellant's
claim may be granted.  If not, she should be 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




